Exhibit 10.2

 

THIRD AMENDMENT TO LOAN AGREEMENT AND

SECOND AMENDMENT TO SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT AND SECOND AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”) is made and entered into this 5th day of March,
2019, by and between APPLIED OPTOELECTRONICS, INC., a Delaware corporation
(hereinafter referred to as “Borrower”) with its chief executive office and
principal place of business at 13139 Jess Pirtle Blvd., Sugar Land, Texas 77478,
and BRANCH BANKING AND TRUST COMPANY, a North Carolina corporation (hereinafter
referred to as “Bank”) with an office at 333 Clay Street, Suite 3800, Houston,
Texas 77002.

 

Recitals:

 

Bank and Borrower are parties to a certain Loan Agreement dated September 28,
2017 (as at any time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), pursuant to which Bank has made loans and other financial
accommodations to Borrower.

 

Bank and Borrower are also parties to that certain Security Agreement dated
September 28, 2017 (as at any time amended, restated, supplemented or otherwise
modified, the “Security Agreement”), pursuant to which Borrower granted a
security interest in certain of its personal property in favor of Bank to secure
Borrower’s obligations under the Loan Agreement, the Security Agreement, and the
Note (as defined in the Security Agreement).

 

Borrower has informed Bank that, on or about March 5, 2019, Borrower intends to
issue on an unsecured basis certain convertible senior notes due 2024 in an
aggregate principal amount not to exceed $80,500,000 (collectively, the “Senior
Notes”), pursuant to an indenture dated of even date therewith between Borrower
and Wells Fargo Bank, National Association, as trustee for the holders of the
Senior Notes (the “Senior Notes Indenture”), the proceeds of which will be used
in part to repay the CapEx Loan and Term Loan in full and terminate the
commitments thereunder.

 

In connection with the issuance of the Senior Notes, Borrower has requested that
Bank amend the Loan Agreement and the Security Agreement in certain respects,
and Bank is willing to do so on the terms and subject to the conditions of this
Amendment.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Amendment, unless otherwise defined herein, shall have the respective
meanings ascribed to such terms in the Loan Agreement.

 

2.                                      Consent to Senior Notes and Senior Notes
Indenture.  Bank hereby acknowledges and agrees and, to the extent necessary by
the terms of the Loan Documents, consents to Borrower’s issuance of the Senior
Notes and execution of the Senior Notes Indenture.

 

3.                                      Amendments to Loan Agreement.  The Loan
Agreement is hereby amended as follows:

 

(a)                                 By deleting the reference to “$60,000,000”
contained in the paragraph entitled “Line of Credit” on page 1 of the Loan
Agreement, and by substituting in lieu thereof a reference to “$25,000,000.”

 

--------------------------------------------------------------------------------



 

(b)                                 By deleting the last sentence of the
paragraph entitled “Line of Credit” on page 1 of the Loan Agreement, and by
substituting in lieu thereof the following:

 

Unused Line Fee: Borrower shall pay the Bank, quarterly in arrears on the last
day of each calendar quarter, an unused fee on the Line of Credit equal to 0.20%
per annum on the average daily unused amount of the Line of Credit for such
calendar quarter calculated on the basis of a year of 360 days for the actual
number of days elapsed.

 

(c)                                  By deleting the paragraph that begins with
the phrase “Term Loan” on page 1 of the Loan Agreement and all language
thereafter that precedes the phrase “Yield Protection” on page 2 of the Loan
Agreement.

 

(d)                                 By deleting the entire paragraph on page 2
of the Loan Agreement that begins with “Additional terms, conditions and
covenants of this Agreement”, and by substituting in lieu thereof the following
new paragraph:

 

Additional terms, conditions and covenants of this Agreement are described in
Schedule DD, Schedule EE, or any other schedule attached hereto, the terms of
which are incorporated herein by reference.  The Line Note is collectively
referred to herein as the “Note” or the “Note(s)” and shall include all
extensions, renewals, modifications and substitutions thereof.  Bank may, at its
sole discretion, effect payment of any sums past due under the Note(s) and any
fees or reimbursable expenses due by debiting Borrower’s operating or other
deposit account maintained with Bank.

 

(e)                                  By adding the following new Sections 3.15
and 3.16 to the Loan Agreement immediately following Section 3.14:

 

3.15  Future Subsidiaries.  Contemporaneously with any domestic subsidiary of
Borrower becoming a borrower or guarantor with respect to the Senior Notes
Obligations or the Senior Notes Documents, cause such domestic subsidiary to
provide an unsecured guaranty of all Obligations pursuant to documentation in
form and substance satisfactory to Bank.

 

3.16  Senior Notes Notices.  Furnish to Bank, (a) promptly (but in any event
within three (3) business days) following Borrower’s discovery or knowledge
thereof, (i) notice of the existence of any default or event of default under
the Senior Notes Documents and (ii) copies of notices of (x) any default or
event of default, (y) the occurrence of any event that would result in the
repurchase or redemption of any of the Senior Notes and (z) the exercise of any
rights or remedies with respect to any of the Senior Notes, and (b) on or before
the twentieth (20th) day of each fiscal quarter, notice of the conversion of any
of the Senior Notes during the immediately preceding fiscal quarter, in each
case sent to or received from the Senior Notes Trustee or holders of any of the
Senior Notes.

 

(f)                                   By deleting the sentence beginning “The
Borrower covenants and agrees” contained in Section 5 of the Loan Agreement in
its entirety, and by substituting in lieu thereof the following:

 

The Borrower covenants and agrees that, commencing on any date on which
Availability is less than the Covenant Threshold Amount until payment in full of
the Loan(s) and the performance of all obligations under the Loan Documents, it
shall at all times maintain

 

2

--------------------------------------------------------------------------------



 

the following financial covenants and ratios all in accordance with GAAP unless
otherwise specified (provided, that during any Availability Period, Availability
may be less than the Covenant Threshold Amount without triggering the
requirement that the Borrower comply with such financial covenants and ratios,
so long as Availability meets or exceeds the Covenant Threshold Amount at all
times other than an Availability Period):

 

(g)                                  By deleting Section 6.07 of the Loan
Agreement in its entirety, and by substituting in lieu thereof the following:

 

6.07.  Acquisition of Capital Stock or Other Ownership Interests.  Purchase or
redeem, retire, or otherwise acquire any of Borrower’s capital stock or other
ownership interests, now or hereafter outstanding, unless such purchase,
redemption, retirement or other acquisition (a) constitutes a Permitted
Specified Transaction or (b) constitutes a conversion of the Senior Notes
pursuant to the terms of the Senior Notes Indenture.

 

(h)                                 By adding the following new Section 6.15 to
the Loan Agreement immediately following Section 6.14:

 

6.15.  Senior Notes.  Amend or otherwise modify the Senior Notes Documents in
any way that would alter (other than to extend) the maturity date or any
redemption date, conversion date or repurchase date with respect to any of the
Senior Notes Obligations.

 

(i)                                     By deleting Sections 8.07, 8.10, 8.17,
8.18, 8.19 and 8.21 of the Loan Agreement in their respective entireties, and by
substituting in lieu thereof the following:

 

8.07.  Should a custodian be appointed for or take possession of any or all of
the assets of Borrower or any Obligor; should Borrower or any Obligor either
voluntarily or involuntarily become subject to any insolvency proceeding,
including becoming a debtor under the United States Bankruptcy Code, any
proceeding to dissolve Borrower or any Obligor, any proceeding to have a
receiver appointed for any Collateral of Borrower or any Obligor, or should
Borrower or any Obligor make an assignment for the benefit of creditors; should
there be an attachment, execution, levy or other judicial seizure of all or any
portion of Borrower’s or any Obligor’s assets, including an action or proceeding
to seize any Collateral or any funds on deposit with the Bank, and any such
action or seizure described above in this Section 8.07 in connection with any
involuntary insolvency proceeding is not discharged within sixty (60) days; or
should Borrower or any Obligor admit the inability to pay its debts in the
ordinary course of business.

 

8.10.  Should any lien or security interest of the Bank in the Collateral
terminate, fail for any reason to have the priority agreed to by Bank on the
date granted, or become unenforceable, unperfected or invalid for any reason,
should the Collateral fail to be insured as required herein, or should the fair
market or appraised value of the Collateral decline below the value anticipated
or required in connection with the Loan(s).

 

8.17.  [Reserved.]

 

8.18.  [Reserved.]

 

8.19.  [Reserved.]

 

3

--------------------------------------------------------------------------------



 

8.21.  Should foreclosure or forfeiture proceedings be commenced, whether by
judicial proceeding, self-help, repossession or any other method, by any
creditor of Borrower or by any governmental agency against any of the Collateral
(including any garnishment of any of Borrower’s accounts, including deposit
accounts), with Bank and such proceeding is not terminated within thirty (30)
days.

 

(j)                                    By adding the following new Section 8.26
to the Loan Agreement immediately following Section 8.25:

 

8.26.  Should an event of default occur under Section 7.01(A)(i) or
7.01(A)(ii) of the Senior Notes Indenture and continue beyond the expiration of
any applicable cure period under the Senior Notes Indenture or any other event
of default occurs and is continuing under the Senior Notes Indenture which
results in an acceleration (or declaration of acceleration) of the Senior Notes.

 

(k)                                 By deleting the sentence beginning “For the
avoidance of doubt” at the end of Section 9 of the Loan Agreement immediately
following Section 9.05, and by substituting in lieu thereof the following:

 

For the avoidance of doubt, in no event shall any notice be required or given
for any Event of Default arising from: any representation, financial statement,
report, certificate or other document furnished prior or pursuant to this
Agreement or any other Loan Document which proves to be false or misleading in
any material respect when made; should Borrower voluntarily become a debtor
under the Bankruptcy Code, become subject to any insolvency proceeding, make an
assignment for the benefit of creditors or become subject to any attachment,
execution, or judicial seizure of its assets (including any funds on deposit
with Bank); any indictment of Borrower or any manager, executive officer or
general partner thereof for any felony offense; any failure to repay any Note at
maturity; any commencement of the process of liquidation or dissolution; any
proceeding commenced against Borrower seeking the forfeiture of all or any part
of the Collateral securing any Note or other assets as a result of any criminal
activity; or a bulk sale transfer of any personal property Collateral without
the prior consent of Bank.

 

(l)                                     By adding the following new definitions
of “Availability Period” “Covenant Threshold Amount”, “Senior Notes”, “Senior
Notes Documents”, “Senior Notes Indenture”, “Senior Notes Obligations”, “Senior
Notes Trustee” and “Third Amendment Date” to Section 10.01 of the Loan Agreement
in proper alphabetical order:

 

“Availability Period” shall mean the period consisting of the last seven
(7) business days of each fiscal quarter and the first seven (7) business days
of the immediately following fiscal quarter.

 

“Covenant Threshold Amount” shall mean, on any date of determination, forty
percent (40%) of Availability on such date.

 

“Senior Notes” shall mean, collectively, the 5.00% Convertible Senior Notes due
2024 issued on the Third Amendment Date pursuant to the Senior Notes Indenture
and any additional notes issued thereunder from time to time.

 

“Senior Notes Documents” shall mean, collectively, the Senior Notes, the Senior
Notes Indenture and all other documents, agreements and instruments executed or

 

4

--------------------------------------------------------------------------------



 

delivered in connection therewith.

 

“Senior Notes Indenture” shall mean that certain Indenture dated as of the Third
Amendment Date, by and between the Senior Notes Trustee and Borrower relating to
the Senior Notes.

 

“Senior Notes Obligations” shall mean all obligations of Borrower arising under
the Senior Notes Documents.

 

“Senior Notes Trustee” shall mean Wells Fargo Bank, National Association, in its
capacity as trustee for the holders of the Senior Notes.

 

“Third Amendment Date” shall mean March 5, 2019.

 

(m)                             By deleting the definitions of “Approved
Equipment”, “Assignment of Leases and Rents”, “CapEx Loan Conditions”, “Deed of
Trust”, “Equipment Purchase Price” and “Mortgaged Property” contained in
Section 10.01 of the Loan Agreement in their respective entireties.

 

(n)                                 By deleting the reference to “$60,000,000”
in the definition of “Availability” contained in Section 10.01 of the Loan
Agreement, and by substituting in lieu thereof a reference to “$25,000,000.”

 

(o)                                 By deleting the definitions of “Collateral”
and “Loan Documents” contained in Section 10.01 of the Loan Agreement in their
respective entireties, and by substituting in lieu thereof the following new
definitions, respectively:

 

“Collateral” shall mean all personal property and assets granted under the Loan
Documents as collateral security for the Loan(s), whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, assignment, pledge, crop pledge, chattel mortgage,
chattel trust, factor’s lien, conditional sale, trust receipt, lien, charge,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever, whether created by
law, contract, or otherwise.

 

“Loan Documents” shall mean this Agreement including any Schedule attached
hereto, the Note(s), the Security Agreement(s), all UCC Financing Statements,
the Trademark Security Agreement, the Patent Security Agreement, each Hedge
Agreement, if any, and all other documents, certificates, and instruments
executed in connection therewith, and all renewals, extensions, modifications,
substitutions, and restatements thereof and therefor.

 

(p)                                 By deleting Section 10.29 of the Loan
Agreement in its entirety.

 

(q)                                 By deleting the word “Equipment” contained
in clause (i) of Section DD.01 of Schedule DD to the Loan Agreement.

 

(r)                                    By deleting the phrase “the inspection of
Equipment,” contained in clause (t) of Section DD.01 of Schedule DD to the Loan
Agreement.

 

(s)                                   By deleting clause (xx) contained in
Section DD.01 of Schedule DD to the Loan Agreement in its entirety.

 

5

--------------------------------------------------------------------------------



 

(t)                                    By deleting the description of
Quarterly/Monthly Loan Base Reports consisting of Required Information contained
in clause (a) of Section DD.06 of Schedule DD to the Loan Agreement, and by
substituting in lieu thereof the following:

 

Daily

 

Weekly

 

Quarterly

 

Annually

 

Month-End

 

 

 

 

 

 

o

 

 

 

x

 

Quarterly/Monthly Loan Base Reports. Monthly Loan Base Reports, prepared as of
the end of each reporting period, provided, that Bank may require additional
Loan Base Reports at any time, as determined in its sole discretion. Except as
set forth below, Loan Base Reports are required for all loans covered by this
Agreement no later than 20 days following each reporting period end.
Additionally, all other required reports indicated below will also be due on the
twentieth (20th) day of each reporting period.

 

(u)                                 By deleting the sentence beginning “Borrower
shall forward to Bank” set forth in clause (a) of Section DD.06 of Schedule DD
to the Loan Agreement, and by substituting in lieu thereof the following new
sentence:

 

Borrower shall forward to Bank any of these reports at such other times as Bank
may require them, upon notice to Borrower, and/or any other reports deemed
necessary by Bank in its discretion to monitor the Collateral.

 

(v)                                 By deleting the reference to
“Accounts, Inventory, Equipment and Other Collateral”  contained in clause
(b) of Section DD.06 of Schedule DD to the Loan Agreement, and by substituting
in lieu thereof a reference to “Accounts, Inventory and Other Collateral.”

 

(w)                               By deleting clause (c) of Section DD.07 of
Schedule DD to the Loan Agreement, and by substituting in lieu thereof the
following new clause (c):

 

(c)                                  Borrower shall pay to Bank the actual cost
of any appraisal of Inventory and/or Other Collateral performed by an
independent appraiser as required by Bank together with any fee assessed by Bank
for the review thereof, but not to exceed $1,150.00 per day in cost for each
examiner.

 

4.                                      Amendments to Security Agreement.  The
Security Agreement is hereby amended as follows:

 

(a)                                 By deleting clause (ii) following the phrase
“This Security Agreement is entered into in connection with (check applicable
items):” in the introductory section on page 1 of the Security Agreement in its
entirety, and by substituting in lieu thereof the following:

 

x  (ii) a Promissory Note dated September 28, 2017 (including, without
limitation, all addenda, extensions, renewals, modifications and substitutions
thereof, the

 

6

--------------------------------------------------------------------------------



 

“Note”), made by Debtor (the “Borrower”) in favor of Secured Party, in the
principal amount of $25,000,000;

 

(b)                                 By deleting clauses (iii) and (viii) of
Section 1.1 of the Security Agreement, and by substituting in lieu thereof the
following new clauses (iii) and (viii):

 

o  (iii) Equipment, including all Accessions thereto, and all manufacturers’
warranties, parts and tools therefore.

 

o  (viii) Goods, including all Fixtures and timber to be cut, located or
situated on the real property specifically described as follows: N/A.

 

(c)                                  By deleting Annex A to the Security
Agreement in its entirety.

 

5.                                      Ratification and Reaffirmation. 
Borrower hereby ratifies and reaffirms the indebtedness under the Loan Agreement
and the other Loan Documents, each of the Loan Documents, and all of Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

6.                                      Acknowledgments and Stipulations. 
Borrower acknowledges and stipulates that each of the Loan Documents executed by
Borrower creates legal, valid and binding obligations of Borrower that are
enforceable against Borrower in accordance with the terms thereof; all of the
indebtedness under the Loan Agreement, the Notes and the other Loan Documents is
owing and payable without defense, offset or counterclaim (and to the extent
there exists any such defense, offset or counterclaim on the date hereof, the
same is hereby knowingly and voluntarily waived by Borrower); the security
interests and liens granted by Borrower in favor of Bank are duly perfected,
first priority security interests and liens; and at the beginning of business on
March 5, 2019, the unpaid principal amount of the Line of Credit totaled $0.00.

 

7.                                      Representations and Warranties. 
Borrower represents and warrants to Bank, to induce Bank to enter into this
Amendment, that no Event of Default or event which, with the passage of time or
giving of notice, would become an Event of Default exists on the date hereof;
the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of Borrower and this
Amendment has been duly executed and delivered by Borrower; and all of the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on and as of the date hereof.

 

8.                                      Reference to Loan Agreement.  Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, or words of like import shall mean and be a reference
to the Loan Agreement, as amended by this Amendment.  Upon the effectiveness of
this Amendment, each reference in the Security Agreement to “this Security
Agreement”, “hereunder”, or words of like import shall mean and be a reference
to the Security Agreement, as amended by this Amendment.

 

9.                                      Breach of Amendment.  This Amendment
shall be part of the Loan Agreement and the Security Agreement, and a breach of
any representation, warranty or covenant herein shall constitute an Event of
Default.

 

10.                               Conditions Precedent.  The amendments
contained in Sections 3 and 4 hereof shall be effective as of the date of this
Amendment, subject to Bank’s receipt of each of the following on or before the
date of this Amendment, in form and substance satisfactory to Bank, together
with all originals of the same to the extent requested by Bank in its sole
discretion:

 

7

--------------------------------------------------------------------------------



 

(a)                                 a counterpart of this Amendment, duly
executed by Borrower;

 

(b)                                 a Note Modification Agreement (together with
addendum thereto), duly executed by Borrower, and substantially in the form
attached hereto as Exhibit A, with respect to the Line Note;

 

(c)                                  resolutions of Borrower authorizing
Borrower to enter into this Amendment and the other documents executed in
connection herewith, certified by an authorized officer of Borrower;

 

(d)                                 the amendment fee referenced in Section 11
hereof;

 

(e)                                  a Certificate Regarding Senior Notes
Documents, duly executed by Borrower, and attaching copies of all Senior Notes
Documents; and

 

(f)                                   all other approvals, opinions or documents
as Bank may reasonably request.

 

11.                               Amendment Fee; Expenses of Bank.  In
consideration of Bank’s willingness to enter into this Amendment as set forth
herein, Borrower agrees to pay to Bank an amendment fee in the amount of $1,000
in immediately available funds on the date hereof.  Additionally, Borrower
agrees to pay, on demand, all costs and expenses incurred by Bank in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Bank’s legal counsel and any taxes, filing fees and other expenses
associated with or incurred in connection with the execution, delivery or filing
of any instrument or agreement referred to herein or contemplated hereby.

 

12.                               Release of Claims.  To induce Bank to enter
into this Amendment, Borrower hereby RELEASES, ACQUITS AND FOREVER DISCHARGES
Bank, and all officers, directors, agents, employees, successors and assigns of
Bank, from any and all liabilities, claims, demands, actions or causes of action
of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that Borrower
now has or ever had against Bank arising under or in connection with any of the
Loan Documents or otherwise.  Borrower represents and warrants to Bank that
Borrower has not transferred or assigned to any Person any claim that Borrower
ever had or claimed to have against Bank.

 

13.                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Texas.

 

14.                               No Novation, etc.  Except as otherwise
expressly provided in this Amendment, nothing herein shall be deemed to amend or
modify any provision of the Loan Agreement, the Security Agreement or any of the
other Loan Documents, each of which shall remain in full force and effect.  This
Amendment is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement and the Security Agreement as
herein modified shall continue in full force and effect.

 

15.                               Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

16.                               Further Assurances.  Borrower agrees to take
such further actions as Bank shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

 

8

--------------------------------------------------------------------------------



 

17.                               Miscellaneous.  This Amendment may be executed
in any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any manually executed signature page to this Amendment delivered by
a party by facsimile or other electronic transmission shall be deemed to be an
original signature hereto. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto. This Amendment expresses
the entire understanding of the parties with respect to the subject matter
hereof and may not be amended except in a writing signed by the parties.

 

18.                               Waiver of Jury Trial.  To the fullest extent
permitted by applicable law, each party hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

 

[Remainder of page intentionally left blank;

signatures appear on following page.]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

WITNESS:

 

APPLIED OPTOELECTRONICS, INC.

 

 

(“Borrower”)

 

 

 

 

 

By:

/s/ Stefan Murry

 

 

 

Stefan Murry, Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ David Kuo

 

 

 

David Kuo, Vice President, General Counsel and

 

 

 

Secretary

 

 

 

 

 

 

WITNESS:

 

BRANCH BANKING AND TRUST COMPANY

 

 

(“Bank”)

 

 

 

 

 

By:

/s/ Brannon E. Fitch

 

 

 

Brannon E. Fitch, Senior Vice President

 

--------------------------------------------------------------------------------